DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,653,324 (‘324 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘324 patent anticipates the instant application as shown below:
Instant application claim 1
‘324 patent claim 1 
a band
a band;

a first device configured to attach to a person's wrist using the band;

a first device configured to attach to a person's wrist using the band;
wherein the first device includes a first carbon monoxide level detector;

wherein the first device includes a first carbon monoxide level detector;
wherein the first device includes a housing and a second device configured to be moved with respect to the housing from a first state to a second state;

wherein the first device includes a housing and a second device configured to be moved with respect to the housing from a first state to a second state;
wherein in the first state a person cannot blow into the second device and cause a carbon monoxide level of the person's breath to be detected by the first carbon monoxide level detector;

wherein in the first state a person cannot blow into the second device and cause a carbon monoxide level of the person's breath to be detected by the first carbon monoxide level detector;
wherein in the second state the person can blow into the second device and cause a carbon monoxide level of the person's breath to be detected by the first carbon monoxide level detector.  
wherein in the second state the person can blow into the second device and cause a carbon monoxide level of the person's breath to be detected by the first carbon monoxide level detector;



Instant application claim 8
‘324 patent claim 11 
attaching a first device to a person's wrist by a band; and

attaching a first device to a person's wrist by a band;
moving a second device with respect to a housing of the first device, from a first state to a second state; wherein the first device includes a first carbon monoxide level detector;

moving a second device with respect to a housing of the first device, from a first state to a second state; wherein the first device includes a first carbon monoxide level detector;

wherein in the first state a person cannot blow into the second device and cause a carbon monoxide level of the person's breath to be detected by the first carbon monoxide level detector; and

wherein in the first state a person cannot blow into the second device and cause a carbon monoxide level of the person's breath to be detected by the first carbon monoxide level detector;
wherein in the second state the person can blow into the second device and cause a 10carbon 




The following dependent claims of the instant application are anticipated by the ‘324 patent:
Instant application claims
‘324 patent claims
2 and 9 
2 and 12
3 
3 
4 and 11
3 and 13
5 and 12
6 and 16
6 and 14
4 and 14
7 and 13
7 and 17



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (US 2017/0215795) in view of Utley (US 2017 /0055572)
Regarding claim 1, Ahmad teaches an apparatus comprising: 
a band (a flexible member 200); and 
a first device configured to attach to a person's wrist using the band (smart watch/wearable device portion that includes display 210, collection device 220, receptacle 240 see Fig 9); 
wherein the first device includes a first level detector (Ahmad [0062] wearable device analyzes the sensor cartridge 230 to produce a measurement from the breath sample) 
wherein the first device includes a housing and a second device (230) configured to be moved with respect to the housing from a first state to a second state (cartridge 230 is moved from storage location 280, the first state, to receptacle 240, the second state.  280 is a different location from the housing of smart watch/receptacle 240 see [0061-0064].); 
(Cartridges in storage location 280 would not be able to be blown into since these are not active receptacles see [0061; 0062; 0064]);
 wherein in the second state the person can blow into the second device and cause a level of the person's breath to be detected by the first level detector (Ahmed [0062] teaches that the user places the cartridge in the active receptacle position, 240, the equivalent of the second state which places the cartridge in fluid communication of the with the breath input port 220); 
Ahmad does not explicitly teach that the level detector is a carbon monoxide level detector.
Utley does teach a wearable device (wearable device 102/202) with a carbon monoxide level detector for detecting carbon monoxide in breath (Wearable device 102/202 can contain detectors for expired/exhaled gases including exhaled carbon monoxide which is abbreviated as eCO in Utley see Utley [009; 0072; 0079; 0081; 0108]).
In view of the teachings Utley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an exhaled carbon monoxide detector as is disclosed by Utley to the wearable device taught by Ahmad in order to detect smoking behavior in the user (Utley [0012; 0057])
Regarding claim 3, Ahmad as modified teaches the apparatus of claim 1 wherein the first device includes a computer display (display 210 in Ahmad) which is configured to display a level of the person's breath detected by the first carbon monoxide level detector ([0057] teaches displaying the result the breath measurement).  
Ahmad does not explicitly teach displaying a carbon monoxide level of the person's breath.
Utley teaches device for measuring carbon monoxide levels in the breath that displays a carbon monoxide level of the person's breath ([0017; 0020; 0166; 0173]). 
In view of the teachings of Utley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying the exhaled carbon monoxide as is disclosed by Utley to the display of the wearable device taught by Ahmad in order provide a means to help change the behavior of the user (Utlely [0173]). 
Regarding claim 5, Ahmad as modified teaches the apparatus of claim 1 wherein the first device includes a heart rate monitor (Ahmad does not explicitly teach that the wearable watch embodiment in Fig 9 contains a heart rate monitor.  However, Ahmad [0024] teaches that heart rate monitors are commonly included in wrist watch wearable devices and therefore it would be obvious to one of ordinary skill in the art to include the heart rate monitor since this commonly found measurement found in wearable health related devices and would provide additional functionality to the device and heart rate can be used as a trigger to take particular breath measurements see Ahmad [0054].  Utley [0072] also teaches heart rate monitor as an additional way of monitoring smoking behavior).  
Regarding claim 7, Ahmad as modified teaches the apparatus of claim 1 but Ahmad does not explicitly teach that the first device includes an SpO2 detector.  
Utley does teach a wearable device with an SpO2 detector ([0072]).  
In view of the teachings of Utely, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SpO2 detector as is disclosed by Utley to the wearable device taught by Ahmad in order to provide additional information for detecting smoking behavior (Utley [0072]).
Regarding claim 8, Ahmad teaches a method comprising the steps of : 
attaching a first device to a person's wrist by a band (Flexible member 200 attaches to a wrist see Ahmad abstract, [0022;056]); and 
moving a second device (230) with respect to a housing of the first device (smart watch/wearable device portion that includes display 210, collection device 220, receptacle 240 see Fig 9); , from a first state to a second state (cartridge 230 is moved from storage location 280, the first state, to receptacle 240, the second state.  280 is a different location with respect to the housing of smart watch/receptacle 240 see [0061-0064].); 
wherein the first device includes a level detector (Ahmad [0062] states that the wearable device analyzes the sensor cartridge 230 to produce a measurement from the breathe sample); 
wherein in the first state a person cannot blow into the second device and cause level of the person's breath to be detected by the level detector (Cartridges in storage location 280 would not be able to be blown into since these are not active receptacles see [0061; 0062; 0064]); and
(Ahmed [0062] teaches that the user places the cartridge in the active receptacle position, 240, the equivalent of the second state which places the cartridge in fluid communication of the with the breath input port 220).
  Utley does teach a method for a wearable device (wearable device 102/202) with a carbon monoxide level detector for detecting carbon monoxide in breath (Wearable device 102/202 can contain detectors for expired/exhaled gases including exhaled carbon monoxide which is abbreviated as eCO in Utley see Utley [009; 0072; 0079; 0081; 0108]).
In view of the teachings Utley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an exhaled carbon monoxide detector as is disclosed by Utley to the wearable device taught by Ahmad in order to detect smoking behavior in the user (Utley [0012; 0057])
	Claims 10 and 12-13 are rejected for substantially the same reasons as claims 3, 5 and 7 respectively.  

Claims 2, 4, 6, 9, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad as modified by Utley as applied to claims 1 and 8 above, and further in view of Voumard (US 2018/0231515).
Regarding claim 2, Ahmad as modified teaches the apparatus of claim 1  but Ahmad does not explicitly teach that the first device includes a second carbon monoxide level detector which is configured to detect a carbon monoxide level in ambient air.  
Voumard does teach a watch device that includes a carbon monoxide level detector which is configured to detect a carbon monoxide level in ambient air ([0026]).   
In view of the teachings of Voumard, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an ambient air carbon monoxide level detector as is disclosed by Voumard to the wearable device taught by the combination of Ahmad and Utley in order to alert the user of the presence of toxic levels of carbon monoxide (Voumard [0010])
Regarding claim 4, Ahmad as modified teaches the apparatus of claim 2 wherein 9the first device includes a computer display (210)
Ahmad does not explicitly teach displaying a carbon monoxide level of person’s breath and a carbon monoxide level in ambient air.
Utley does teach displaying a carbon monoxide level of person’s breath ([0017; 0020; 0166; 0173]). 
In view of the teachings of Utley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying the exhaled carbon monoxide as is disclosed by Utley to the display of the wearable device taught by Ahmad in order provide a means to help change the behavior of the user (Utlely [0173]). 
Voumard does teach displaying a carbon monoxide level in ambient air (Digital display 9 on the watch can display a measured gas concentration [0048]).
In view of the teachings of Voumard, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a displaying the ambient carbon monoxide level as is disclosed by Voumard to the wearable device taught by the combination of Ahmad and Utley in order inform the user about the current conditions around the user (Voumard [0048])
Regarding claim 6, Ahmad as modified teaches the apparatus of claim 2 but Ahmad does not explicitly teach that the second carbon monoxide detector emits a colored light when a sufficient amount of carbon monoxide is detected.  
Voumard does teach that the wearable device includes a carbon monoxide detector emits a colored light when a sufficient amount of carbon monoxide is detected (Voumard [0028; 0045-0046] teaches that when a gas concentration exceeds threshold level an alert can be triggered.  The alert can be a light alarm/beep. Any visible light would have a color including white).  
In view of the teachings of Voumard, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light alert as is disclosed by Voumard to the wearable device taught by Ahmad in order to alert the user of a dangerous environmental situation (Voumard [0008-0009]).  
Claims 9, 11 and 14 are rejected for substantially the same reasons as claims 2, 4, and 6 respectively.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792